ON MOTION FOR WRITTEN OPINION

PER CURIAM.
The defendant appeals an order revoking her probation. She argues the trial court erred in admitting a lab report concerning the results of her urinalysis exam in derogation of Crawford v. Washington.1 We disagree and affirm.
This court recently joined the First and Fifth District Courts of Appeal in holding that Crawford does not apply in community control and probation revocation proceedings. Jackson v. State, 931 So.2d 1062, 1063 (Fla. 4th DCA 2006) (certifying the issue to the Supreme Court of Florida). As we did in Jackson, we certify the question to the Supreme Court of Florida:
DOES THE “TESTIMONIAL HEARSAY” RULE SET FORTH IN CRAWFORD V. WASHINGTON, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), APPLY IN COMMUNITY CONTROL AND PROBATION REVOCATION PROCEEDINGS?

Affirmed.

STONE, FARMER and MAY, JJ., concur.

. 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).